In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS

**********************
ROSA HERNANDEZ,          *                         No. 15-356V
                         *                         Special Master Christian J. Moran
             Petitioner, *
                         *
v.                       *
                         *                         Filed: July 12, 2016
SECRETARY OF HEALTH      *
AND HUMAN SERVICES,      *                         Stipulation; Influenza vaccine;
                         *                         GBS.
             Respondent. *
                         *
**********************

Danielle A. Strait, Maglio Christopher and Toale, PA (DC), Washington, DC, for
Petitioner;
Douglas Ross, U.S. Dep’t of Justice, Washington, DC, for Respondent.

                             UNPUBLISHED DECISION1

       On July 11, 2016, the parties filed a joint stipulation concerning the petition
for compensation filed by Rosa Hernandez on April 9, 2015. In her petition,
petitioner alleged that the influenza vaccine, which is contained in the Vaccine
Injury Table (the “Table”), 42 C.F.R. §100.3(a), and which Rosa Hernandez
received on or about October 24, 2012, caused her to develop Guillain-Barre
Syndrome (GBS), with residual effects lasting more than six months. Petitioner
represents that there has been no prior award or settlement of a civil action for
damages on her behalf as a result of her condition.



       1
         The E-Government Act, 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services), requires that the Court post this decision on its
website. Pursuant to Vaccine Rule 18(b), the parties have 14 days to file a motion proposing
redaction of medical information or other information described in 42 U.S.C. § 300aa-12(d)(4).
Any redactions ordered by the special master will appear in the document posted on the website.
      Respondent denies that any of the vaccines that petitioner received either
caused or significantly aggravated petitioner’s GBS or any other injury or
condition.

      Nevertheless, the parties agree to the joint stipulation, attached hereto as
Appendix A. The undersigned finds said stipulation reasonable and adopts it as the
decision of the Court in awarding damages, on the terms set forth therein.

        Damages awarded in that stipulation include:

        A lump sum payment of $135,000.00 in the form of a check payable to
        petitioner, Rosa Hernandez. This amount represents compensation for
        all damages that would be available under 42 U.S.C. § 300aa-15(a).

       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment in case 15-356V according to this decision
and the attached stipulation.2

        Any questions may be directed to my law clerk, Dan Hoffman, at (202) 357-
6360.

        IT IS SO ORDERED.

                                                     s/Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




        2
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.

                                                2